Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The prior Office Communication mailed on 7/23/2020 has been vacated.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 4/22/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2020 has been entered.  Claims 1-21 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chess (US 20090106748 A1) in view of Azagury et al (US 2009/0307743).
As to claim 1, Chess discloses a method comprising:
determining, for each of a plurality of network nodes, an intra-layer upgrade depth and an inter-layer upgrade depth (figure 5, operating system layer, middleware layer, and application layer; and [0058], “software component dependency graph includes dependency 518, dependency 520, and dependency 522. Dependency 518 means that patch 1 504 for operating system A is applied before patch 2 506 for middleware B; dependency 520 means that patch 2 506 for middleware B is applied before patch 1 508 for application C; and dependency 522 means that patch 1 508 for application C is applied before patch 2 510 for application C. Further, patch 1 504 for operating system A and its dependencies 518, 522, and 524 are applied before patch 2 512 for operating system A. Furthermore, patch 2 512 for operating system A is applied before patch 3 514 for middleware B and patch 3 516 for application C” where “patch 1 504 for operating system A and its dependencies are applied before patch 2 512 for operating system A” indicating intra-layer depth, while “patch 2 512 for operating system A is applied before patch 3 514 for middleware B and patch 3 516 for application C” indicates inter-layer depth;  See [0066], “upgrading software components of a multi-tiered application distributed 
the intra-layer upgrade depth being within a first layer of an Open Systems Interconnection (OSI) model associated with the plurality of network nodes, and the inter-layer upgrade depth being between the first layer of the OSI mode and a second layer of the OSI model, (see citation in rejection to preceding limitation, wherein application indicates top layer of OSI model, is equivalent to a first layer; see [0038], the application is distributed in the network therefore network layer is also a dependency);
determining, based on the determined intra-layer upgrade depths and the determined inter-layer upgrade depths, an upgrade schedule indicative of an order in which the plurality of network nodes are to be upgraded ([0058]; [0061] and [0065]; [0050]-[0052], “Fig. 4, an exemplary illustration of an integrated patch…Integrated patch 400 may be integrated patch 304, includes integrated set of patches, state update data, and order constraints 406…Order constraints 406 are restrictions on the order of software component upgrade based on dependencies among the different software components of the multi-tiered application. In other words, order constraints 406 are the order constraints for applying one or more of the steps in the upgrade process. The steps may, for example, include applying individual patches and updating the state for individual software components.”  See also [0053], “integrated patch may comprise a hierarchical structure…just as a software component may comprise a plurality of software components, such as, for example, deployment manager stack component 202 is composed of operating system component 208, deployment manager component 210, and application package component 212”; [0054], “Another step in constructing integrated patch 
transmitting at least one instruction to upgrade the plurality of network nodes based on the upgrade schedule ([0067], “the application upgrade manager selects an appropriate integrated patch, such as integrated patch 400, for upgrading the multi-tiered application…upgrades the software comp9onents of the multi-tiered application specified in the selected integrated patch by using an integrated set of patches, such as integrated set of patches 402.” See also claim 1).
However, Chess does not expressly disclose that the first layer being physical layer 1 of the OSI model.  Azagury discloses a concept for a first layer associated with an upgrading/deploying to be a physical layer of OSI model and also discloses a second layer of the OSI model (Claim 25, “deploying a computer program product for transforming a high-level policy associate with a Business layer to a low-level policy associated with an IT (Information Technology) layer, wherein, when executed, the computer program performs the steps of claim 12”; [0042]; [0047], “An end-to-end data dependency is dependency of data objects starting from a high layer (e.g., an application layer in OSI 7 layer) to a low layer (e.g., a physical layer in OSI 7 layer).”; [0082], “If the multi-tier dependency between a high layer and a low layer is explicitly set, the multi-tier dependency is obtained by asking people, by a model-driven design (i.e., starting a design on a high layer and consistently implementing the design at lower layer) and a deployment tool (i.e., a tool for assisting and ensuring installation and upgrade of a server), and by a manual inspection. In one embodiment, the multi-tier dependency is discovered by an automated discovery”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Chess with Azagury.  The suggestion/motivation of the combination would have been to deploy layer-dependent policies (Azagury, claim 25).
As to claim 12, see similar rejection to claim 1. 

receiving network configuration data indicative of a topology of the plurality of network nodes in a network ([0059], “order dependency…, topological sorting”); and 
generating, based on the network configuration data, an upgrade dependency information indicative of upgrade relationship between the plurality of network nodes (figure 5; [0059], “order dependency…topological sorting…direct dependency is illustrated in Fig. 5. However, those of ordinary skilled in the art may easily generalize this process to order dependency”).
As to claim 13, see similar rejection to claim 2.
As to claim 3, Chess discloses the method of claim 2, further comprising: 
generating, based on the upgrade dependency information, an intra-layer upgrade dependency graph and an inter-layer upgrade dependency graph (figure 5; [0058]-[0059]; [0032]-[0033]);
determining, based on the intra-layer upgrade dependency graph, the intra-layer upgrade depth for each of the plurality of network nodes (figure 5 and [0058]); and
determining, based on the inter-layer upgrade dependency graph, the interlayer upgrade depth for each of the plurality of network nodes (figure 5 and [0058-[0059]; [0032]-[0033]).
As to claim 14, see similar rejection to claim 3.
As to claim 8, Chess discloses the method of claim 1, further comprising:
determining a first network node among the plurality of network nodes, the first network node having upgrade depths that correspond to a first intra-layer upgrade depth and a first inter-layer upgrade depth (see citation in rejection to claim 1, wherein the first network node corresponding to the first on the ordered patches in the integrated patch is lowest depth either intra or inter without depending on other components, e.g., where the component corresponding to patch 1 504 recites); and

As to claim 17, see similar rejection to claim 8.
As to claim 9, Chess discloses the method of claim 8, wherein the dependency of the first network node is met when the first network node does not depend on any network node in a network and a dependency of a second network node is met when the second network node depends on the first network node and the first network node is upgraded (see citation and explanation in rejection to claim 8).
As to claim 18, see similar rejection to claim 9.
As to claim 10, Chess discloses the method of claim 1, further comprising: generating a first upgrade metric based on a first upgrade schedule; generating a second upgrade metric based on a second upgrade schedule; comparing the first upgrade metric with the second upgrade metric; and upgrading a plurality of network nodes based on the first upgrade schedule on a condition that the first upgrade metric is faster than the second upgrade metrics, wherein the first and second upgrade metrics indicate time to upgrade all of the plurality of network nodes (Chess, [0065] The order constraints, such as order constraints 406 in FIG. 4, may specify how the application upgrade manager may select patches. Given the set of order constraints, run time optimization is possible by selecting a particular sequence of actions to optimize certain object functions, such as minimizing the time needed for upgrade, minimizing service interrupt time, or a combination of the two. Alternatively, a weighted function of minimizing the time needed for upgrade and minimizing service interrupt time may be used. It should be noted that existing optimization algorithms may be utilized” wherein the disclosed “minimizing the time needed for upgrade” implies a comparing step for at least two upgrade metric to find a faster one.).
.
7.	Claims 6-7, 16, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chess- Azagury, as applied to claim 1 above, and further in view of Li et al (US 2017/0371650).
As to claim 6, Chess discloses the claimed invention substantially as discussed in claim 1, including assigning the inter-layer upgrade depth to each of the plurality of network nodes across multiple network layers (see citation in rejection to claim 1 wherein operating system layer and application layer are across multiple network layers) but does not expressly disclose generating, from the inter-layer upgrade dependency graph, an inter-layer acyclic subgraph by topologically sorting the inter-layer upgrade dependency graph.  Li discloses a concept of generating, from an inter-layer upgrade dependency graph, an inter-layer acyclic subgraph by topologically sorting the inter-layer upgrade dependency graph ([0022], “A version dependency compatibility acyclic graph is generated based at least on the installed components, the component dependency data and component interoperability data”; figure 4).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Chess-Azagury with Li. The suggestion/motivation of the combination would have been to find updated interoperability (Li, [0022]).
As to claim 7, Chess- Azagury-Li discloses the method of claim 6, wherein the inter-layer upgrade depth indicates an order in which the plurality of network nodes are to be upgraded across the multiple network layers (see citation in rejection to claim 1).
As to claim 16, see similar rejection to claim 7.
As to claim 11, Chess- Azagury -Li discloses the method of claim 10, further comprising: 
generating, from the intra-layer upgrade dependency graph, a second intra-layer acyclic subgraph; generating, from the inter-layer upgrade dependency graph, a second interlayer acyclic subgraph; determining, based on the second intra-layer acyclic subgraph, a second intra-layer upgrade 
As to claim 20, similar rejection to claim 11.
8.	Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chess- Azagury-Li as applied to claim 6 above, and further in view of Zlatnik (US 9171102 B1) .
As to claim 4, Chess-Lau-Li disclose the method of claim 3, further comprising:
generating, from the intra-layer upgrade dependency graph, an intra-layer acyclic subgraph; and assigning the intra-layer upgrade depth to each of the plurality of network nodes (see citation in rejection to claim 6), but does not expressly disclose removing at least one network link that results in a cyclic relationship between the plurality of network nodes located in a network layer.  Zlatnik discloses a concept of removing cyclic components (and therefore the corresponding link that results in cyclic relationship between the cyclic components and other nodes (col. 11, lines 40-50).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Chess-Lau-Li with Zlatnik.  The suggestion/motivation of the combination would have been to result in all-acyclic relationships (Zlatnik, col. 11, lines 40-50).
As to claim 5, Chess-Lau-Li-Zlatnik discloses the method of claim 4, wherein the intra-layer upgrade depth indicates an order in which the plurality of network nodes are to be upgraded within the network layer (see citation in rejection to claim 1).
	As to claim 15, see similar rejection to claim 5.
9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Chess- Azagury, as applied to claim 1 above, and further in view of Renaud et al (US 2005/0141601).

Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Chess-Azagury with Renaud.  The suggestion/motivation of the combination would have been to consider interactions between different OSI models (Renaud, [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.